Per Curiam. This cause coming on to be heard on the Stipulation by Respondent and the Court being fully advised in the premises; that 3,811 Claimants seek individual judgments in specified amounts as listed in exhibit “A” to their complaint; that such judgments, in the aggregate amount of $522,863.83, consist of benefits for which they applied, but did not receive, under the Illinois Department of Public Aid’s Aid to the Aged, Blind, and Disabled (AABD) Program between July 1, 1968 and April 16, 1971; that this stipulation arises out of settlement of U.S. District Court litigation entitled Jordan v. Quern, 70 C 10 and that authorization for this expenditure can be found in Article III of the Public Aid Code (Ill. Rev. Stat. 1979, ch. 23, par. 3 — 1 et seq.). An investigation of this claim by the Illinois Department of Public Aid, hereinafter referred to as the Department determined that United States Government funds were made available to the State of Illinois for this expenditure and deposited in the State Treasury in the Federal Public Aid Trust Fund. The amount due would have been paid in the regular course of business had the claim been presented to the proper office at the appropriate time. The sole reason said claim was not previously paid is due to the fact that upon the lapse of the State Funds appropriated to the Department, for the period during which the debt was incurred, said Department refused to expend the Federal funds out of which this claim would normally have been paid, the same having been confirmed by the written report of the Department, a copy of said report being attached to the stipulation by Respondent. It is therefore ordered that Claimants, Elaine Peltz, et al., be and are hereby awarded the sums specified in exhibit “A” of their complaint, in an aggregate amount of $522,863.83 (five hundred, twenty-two thousand, eight hundred sixty-three dollars and eight-three cents) to be appropriated out of and paid in accordance with the terms and conditions of the Federal Public Aid Trust Fund.